[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ADVICE AND CLARIFICATION (DOCKET ENTRY NO. 120.5)
CT Page 9861
Pursuant to the defendant's Motion for Advice and Clarification (docket entry no. 120.5), the court enters the following orders:
1. The defendant shall be reimbursed, from the sale proceeds being held by defendant's counsel, for one half of the expense incurred for a new water heater.
2. The balance of the proceeds from the sale shall be divided equally between the parties.
3. No costs or fees are allowed to either party.
DANIEL E. BRENNAN, JR., JUDGE